        Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)


VELMA M. MELTON,

              Plaintiff,

       v.                                          C.A. No. 8:19-cv-209

SELECT PORTFOLIO SERVICING, INC,
et al.

               Defendants.



              PRESTIGE FINANCIAL SERVICES, INC.’S OPPOSITION
            TO PLAINTIFF’S MOTION TO AMEND SCHEDULING ORDER

       Defendant, Prestige Financial Services, Inc. (“Prestige”), by counsel, submits this

brief in opposition to Plaintiff’s Motion to Amend Scheduling Order to extend all deadlines

by 180 days (“Plaintiff’s Mot.”, ECF No. 49), and in support thereof states as follows:

                                     INTRODUCTION

       Plaintiff moves the Court to extend all deadlines in the Scheduling Order by 180

days after the deadline for amendment has passed and without leave of Court or consent

of all parties. Plaintiff seeks to increase the length of the discovery period by 250% as a

result of Plaintiff’s lack of diligence in prosecuting claims and for the improper purpose of

increasing litigation costs of Prestige in hope of forcing settlement by attrition.

       Plaintiff seeks six (6) more months of discovery to take fifteen (15) or more

“estimated” depositions and to resolve “anticipated” discovery disputes. Plaintiff’s Mot.

¶¶ 9-10, ECF No. 49. In support of her Motion, Plaintiff states in a conclusory fashion only

that “[c]ertain discovery cannot be obtained without the participation of Sterling” and that
        Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 2 of 11



her expert will want to review all discovery in preparing a Rule 26(a)(2) disclosure. Id. ¶¶

1, 3. Plaintiff offers no reasons for filing her Motion to Amend Scheduling Order nine (9)

weeks after the deadline and without requesting leave of the Court or providing notice to

the parties. Plaintiff has failed to demonstrate “good cause” for seeking to amend the

scheduling order after the deadline.

       Also, Plaintiff implicitly argues in her motion that the scheduling order should be

modified due to the number of party depositions “estimated” by Plaintiff and discovery

disputes “anticipated” by Plaintiff. This argument is without merit. No parties have been

added to this lawsuit after the filing of the initial Complaint. Plaintiff knew multiple

depositions would be necessary, and discovery disputes were possible, when filing her

Complaint in January, 2019. To date, Plaintiff has not noticed a single deposition or

reached out to counsel to clear dates for depositions. Plaintiff’s lack of diligence has

delayed discovery, not the number of persons expected to be deposed.

       This is a straight-forward case. Plaintiff’s allegations of liability against Prestige, as

asserted in all three versions of her Complaint, relate to Equifax’s reporting of a duplicate

tradeline allegedly furnished by Prestige. Uncontroverted evidence has been provided to

Plaintiff’s counsel supporting Prestige’s defense of non-liability for the duplicate tradeline

in the Equifax credit report. In addition, Plaintiff has settled claims with Equifax for the

duplicate tradeline in the Equifax credit report and should voluntarily dismiss Prestige

from this lawsuit. Instead, Plaintiff would have the Court extend all deadlines in the

Scheduling Order to impose protracted discovery on Prestige notwithstanding Plaintiff’s

claims against Prestige are ripe for summary judgment. Plaintiff seeks to expand

discovery and to needlessly increase Prestige’s litigation costs in an attempt to force



                                               2
        Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 3 of 11



settlement by attrition. Plaintiff’s Motion to Amend Scheduling Order should be denied.

                          STATEMENT OF RELEVANT FACTS

       On January 22, 2019, Plaintiff, through counsel, filed a complaint alleging that

Prestige is liable to her for furnishing “inaccurate” information to Equifax in the form of a

“duplicate” tradeline, and for continuing to report a duplicate tradeline to Equifax, in

violation of the Fair Credit Reporting Act, 15 U.S.C. § 1981 et seq. (“FCRA”). Complaint

¶¶ 53, 57, 101, ECF No. 1. Plaintiff also alleged in the initial Complaint that Equifax is

liable to her for the reporting of a duplicate Prestige tradeline for Plaintiff. Id. ¶¶ 53-56.

Plaintiff re-pled these allegations in her Amended Complaint and Second Amended

Complaint. See Am. Compl. ¶¶ 53-57, ¶ 101, ECF No. 27; Second Am. Compl. ¶¶ 54-

57, ¶ 105, ECF No. 47.

       On March 1, 2019, Sterling Jewelers, Inc., dba Jared-Galleria of Jewelry

(“Sterling”) filed a Notice of Intent to file a Rule 12(b)(2) motion to dismiss (ECF No. 17),

putting Plaintiff on notice that discovery would be stayed as to Sterling until the motion

was resolved. On April 15, 2019, the Court entered a scheduling order stating in part that:

              Discovery shall commence as to all parties upon the issuance
              of this Order, with the exception of Sterling, Inc., whose
              Motion to Dismiss remains pending.

Scheduling Order at 1, ECF No. 36. The Scheduling Order noted the deadline of April 24,

2019 to request modification of the initial scheduling order and further stated, “Thereafter,

the schedule will not be changed except for good cause.” (emphasis in original). Id.

at 1-2. The Order also provides that

              . . . Requests to modify the Scheduling Order must be
              accompanied by proposed new deadlines . . .; a comparison
              of the proposed new deadlines . . .; and an explanation of why
              the modification is needed.


                                              3
           Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 4 of 11




Scheduling Order, ECF No. 36 at 2-3 (emphasis in original).

       On May 31, 2019, Plaintiff filed a Notice of Intent to Amend Complaint (ECF No.

43) without conferring with or providing counsel for defendants a copy of the proposed

Second Amended Complaint. On June 17, 2019, the Court ordered Plaintiff to share a

copy of the proposed Second Amended Complaint with counsel for all Defendants and to

file a status report by June 21, 2019 if the amendment is unopposed. Order (June 17,

2019), ECF No. 46. The Order also states that

               if the parties [would] seek modification of the Court’s
               Scheduling Order based on the fact that certain discovery
               cannot be obtained without the participation of Sterling, they
               should file a Joint Motion for Extension or a Joint Motion to
               Stay Certain Deadlines by June 21, 2019.

Order (June 17, 2019) at 2, ECF No. 46. The parties have not filed a joint motion to extend

or stay certain deadlines. On June 21, 2019, Plaintiff filed the instant motion without notice

to the parties or leave of the Court.

                                    LEGAL STANDARD

       A scheduling order “may be modified only for good cause and with the judge's

consent.” Fed.R.Civ. P. 16(b)(4). “Good cause” requires the party seeking relief to show

that the deadlines cannot reasonably be met despite the party's diligence.” Cook v.

Howard, 484 Fed. Appx. 805, 815 (4th Cir. 2012) (citations omitted). The Court focuses

on the timeliness      of the motion to amend and the reasons                  for its tardy

submission. Id. (quoting Rassoull v. Maximus, Inc., 209 F.R.D. 372, 373–74 (D. Md.

2002)). This is because “[a] court’s scheduling order ‘is not a frivolous piece of paper, idly

entered,     which   can   be   cavalierly   disregarded     by   counsel    without    peril.”

Id. (quoting Potomac Elec. Power Co. v. Elec. Motor Supply, Inc., 190 F.R.D. 372, 376,


                                              4
         Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 5 of 11



 1999 WL 1219885 (D. Md. 1999) (citation and quotation marks omitted)). Specifically, the

 Court should consider “[1] the danger of prejudice to the non-moving party, [2] the length

 of delay and its potential impact on judicial proceedings, [3] the reasons for the delay, and

 [4] whether the movant acted in good faith.” Tawwaab v. Va. Linen Serv., Inc., 729 F.

 Supp. 2d 757, 768-69 (D. Md. 2010) (citing Rothenberg v. Marriott Int’l, Inc. No. CCb-08-

 173, 2008 WL 687033 at *1 (D. Md. Feb. 29, 2008) (quoting Pioneer Inv. Serv. Co. v.

 Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395 (1993)).

                                        ARGUMENT

I.   PLAINTIFF FAILS TO DEMONSTRATE “GOOD CAUSE” FOR UNTIMELY FILING
     A MOTION TO AMEND SCHEDULING ORDER

        As a threshold matter, Plaintiff must set forth good reasons for requesting

 modification of the Scheduling Order after the deadline. Plaintiff, however, offers no

 explanation whatsoever for the late submission of her Motion.

        Plaintiff knew discovery would be stayed as to Sterling well ahead of the deadline

 to amend scheduling order and agreed to - and did - conduct discovery without Sterling.

 As of March 1, 2019, Plaintiff knew that Sterling would file a motion to dismiss based on

 jurisdiction, resulting in a stay of discovery as to Sterling. Notice of Intent, ECF No. 17.

 Six (6) weeks later, Plaintiff did not object or request a stay when the Court, on April 15,

 2019, entered the Scheduling Order commanding all parties, except Sterling, to

 commence discovery. At that time, Plaintiff agreed to conduct discovery without Sterling.

 Plaintiff has served written discovery on all Defendants, except Sterling, and has

 responded to written discovery.

        Plaintiff could have moved to modify the Scheduling Order prior to the April 24,

 2019 deadline, but chose not to do so with full knowledge that discovery had been stayed


                                              5
              Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 6 of 11



      as to Sterling. Further, Plaintiff’s “estimated” number of party depositions in this matter

      was reasonably known to Plaintiff prior to the deadline. Plaintiff fails to demonstrate “good

      cause” for the untimely filing of the motion. Plaintiff has failed to act promptly and with

      diligence to amend the Scheduling Order. Plaintiff’s Motion should be denied. CBX

      Techs., Inc. v. GCC Techs., LLC, CIV. JKB-10-2112, 2012 WL 3038639, at *4 (D. Md.

      July 24, 2012) (denying motion to amend scheduling order because (i) motion was based

      on information known to plaintiff before expiration of the deadline and (ii) plaintiff held

      responsible for its failure to anticipate needs of the case); Rassoull v. Maximus, Inc., 209

      F.R.D. 372, 373–74 (D. Md. 2002) (denying motion to amend scheduling order because

      plaintiff failed to set forth a reasonable basis for missing the amendment deadline).

II.      PLAINTIFF FAILS TO IDENTIFY DISCOVERY ONLY OBTAINABLE FROM
         STERLING

             In support of the extraordinary request to extend all dates in the Scheduling Order

      by six (6) months, Plaintiff simply states without explanation that “[c]ertain discovery

      cannot be obtained without the participation of Sterling.” Motion to Amend ¶ 1, ECF No.

      49. Plaintiff fails to identify any relevant information only possessed by Sterling.

      Presumably, defendant credit reporting agencies have relevant information that they

      provided to and received from Sterling. Plaintiff does not argue otherwise. Also, Plaintiff

      has produced correspondence and other documents that she sent to and received from

      Sterling and/or credit reporting agencies relating to her claims against Sterling.

             Any discovery obtained from Sterling would be limited due to the narrow claims

      Plaintiff asserted against Sterling. Plaintiff claims Sterling is liable to her for furnishing

      “inaccurate” credit information to consumer reporting agencies and for failing to

      investigate Plaintiff’s credit report objections, in violation of the FCRA. Second Am.


                                                    6
               Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 7 of 11



       Compl. ¶ 13a, ECF No. 47. Specifically, Plaintiff claims Sterling furnished inaccurate

       information to consumer reporting agencies by reporting an unpaid, charge off balanc e

       for Plaintiff when Plaintiff had paid Sterling to settle the account for less than full value.

       Id. ¶¶ 42, 50, 62. These claims are narrow and specific to Sterling.          Any discovery

       obtained from Sterling would be limited and of little or no help in prosecuting claims

       against other defendants.

              Sterling does not uniquely possess any specific discovery material needed by

       Plaintiff to support her claims against other defendants. Plaintiff provides no argument to

       the contrary. At best, it is unknown to Plaintiff whether information may be in the

       possession of Sterling. The Court should not extend the Scheduling Order based on

       unsupported speculation. See Patel v. United of Omaha Life Ins. Co., CIV.A. DKC 12-

       0880, 2012 WL 2370129, at *3 (D. Md. June 21, 2012) (denying modification of scheduling

       order when not known whether extra discovery is necessary). Plaintiff admits in her

       motion that the purpose in joining all defendants to this action was to reduce the risk of

       claim preclusion due to applicable statute of limitations. Plaintiff’s Mot. ¶ 12, ECF No. 49.

       Sterling’s participation in discovery in unnecessary. Plaintiff’s Motion should be denied.

III.      PLAINTIFF’S CONDUCT HAS CAUSED UNECESSARY DELAY

              Plaintiff delayed filing the Second Amended Complaint (“SAC”), which is not based

       on newly discovered evidence. In the SAC, Plaintiff adds factual allegations that non-

       parties Justice Federal Credit Union, Synchrony Bank/JC Penny, and Capital One Auto

       Finance furnished inaccurate credit information to credit reporting agencies. Second Am.

       Compl., ¶¶ 47, 59, 67, ECF No. 47. Plaintiff knew these facts more than two years prior

       to filing the SAC (See Exhibit 1, May 16, 2017 letters to credit reporting agencies



                                                     7
        Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 8 of 11



disputing credit information reported by Justice Federal Credit Union, Synchrony Bank/JC

Penny, and Capital One Auto Finance.). Plaintiff also alleges in the SAC “new” facts

purportedly supporting her defamation claims against Sterling and Experian. These “new”

facts, however, are based on five (5) dispute letters sent by Plaintiff to Experian and

Sterling over a two-year period. See Second Am. Compl. ¶¶ 120, 128, ECF No. 47.

Plaintiff could have pled these facts and claims in her initial Complaint or in the Amended

Complaint, but chose not to do so. Plaintiff has offered no explanation for the delay.

       Plaintiff unnecessarily delayed Defendants’ consideration of the filing of the

proposed Second Amended Complaint by weeks. On May 31, 2019, Plaintiff, through

counsel, filed a Notice of Intent to further amend her complaint, but did not provide

counsel for Defendants a copy of the proposed Second Amended Complaint. On June

17, 2019, the Court ordered Plaintiff to share a copy of the proposed Second Amended

Complaint with counsel for all Defendants so that Defendants could consider the

amendment and decide whether they would oppose it. Order (June 17, 2019) at 1, ECF

No. 46. Plaintiff’s failure to provide counsel for Defendants the draft SAC resulted in an

unproductive Case Management Conference and additional delay.

       Plaintiff continues to demonstrate a lack of diligence in prosecuting her claims. As

stated in her Motion, Plaintiff plans to take fifteen (15) or more party depositions in this

case. Motion to Amend ¶ 10, ECF No. 49. Months have passed since commencement of

the discovery period, and Plaintiff has not contacted counsel for Defendants to clear

possible deposition dates, or circulated a proposed 30(b)(6) topic list for discussion

purposes, or served a single notice of deposition. Plaintiff’s actions and inaction

demonstrate a lack of diligence. “Carelessness is not compatible with a finding of



                                             8
        Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 9 of 11



diligence and offers no reason for a grant of relief.” CBX Techs., Inc., 2012 WL 3038639,

at *4 (quoting Potomac Elec. Power Co. v. Elec. Motor Supply, Inc., 190 F.R.D. 372, 375

(D. Md. 1999) (citation omitted)). Plaintiff’s Motion should be denied.

IV.    PRESTIGE WILL BE PREJUDICED IF ALL DEADLINES ARE EXTENDED BY
       SIX (6) MONTHS

       Plaintiff’s allegations of liability against Prestige are separate and distinct from

Plaintiff’s allegations of liability against Sterling (and other Defendants, except Equifax).

Plaintiff’s admitted strategy of mitigating risk of claim preclusion by bringing one lawsuit

comes at the expense of Prestige. Prestige is being forced to defend the narrow claims

asserted against it within this complex, seven-party lawsuit in which Plaintiff seeks six-

figure damages. Prestige, through counsel, has participated in multiple Case

Management Conferences and has engaged in correspondence among all counsel

relating to Plaintiff’s disputes with others. Prestige has filed multiple Answers to

complaints amended by Plaintiff to revise claims asserted against others. Prestige has

served and responded to discovery and expects to request leave of the Court to file a

dispositive motion after resolving a discovery dispute with Plaintiff.

       Plaintiff’s request to increase the discovery period set out in the Scheduling Order

by six (6) months or 250% will further prejudice Prestige. Prestige and its counsel will

have to prepare for and participate in (1) “15 or more” depositions “estimated” by counsel

for Plaintiff, (2) the depositions noticed by all Defendants, (3) expert discovery for multiple

parties, and (4) related Case Management Conferences and hearings. Prejudice to

Prestige is very real and unjustified.

                                         CONCLUSION

       For the reasons given above, Prestige Financial Services, Inc. respectfully asks


                                              9
          Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 10 of 11



the Court to deny Plaintiff’s Motion to Amend Scheduling Order, enter the form of Order

filed herewith, and grant such other and further relief as this Court may deem just and

proper.


                                        Respectfully submitted,

                                                      /s/
                                        Michael R. Naccarato (Bar No. 29023)
                                        Robert H. Kline (Bar No. 20802)
                                        GORMAN & W ILLIAMS
                                        36 S. Charles Street, Suite 900
                                        Baltimore, Maryland 21201
                                        RKline@GW-Law.com
                                        MRNaccarato@GW-Law.com
                                        Telephone: 410-528-0600
                                        Facsimile: 410-528-0602


DATED: July 3, 2019




                                          10
       Case 8:19-cv-00209-TDC Document 51 Filed 07/03/19 Page 11 of 11



                              CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Opposition to Plaintiff’s Motion to
Amend Scheduling Order was electronically filed in this case with the clerk of the court
and served on this 3rd day of June, 2019 through the court’s CM/ECF system, which
will send notification of this filing to all counsel of record.


                                                       /s/
                                          Michael R. Naccarato




                                            11
